Citation Nr: 0414348	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to December 7, 1999.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from January 2000.

3.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

4.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to July 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An October 1998 decision, in 
pertinent part, granted service connection for PTSD, rated 30 
percent.  A May 2002 rating decision recharacterized the 
veteran's service connected right knee disability and denied 
a rating in excess of 10 percent for such disability and 
assigned a 10 percent rating for the veteran's left knee 
disability.  A February 2001 rating decision increased the 
rating for PTSD to 50 percent effective in October 2000.  A 
July 2002 rating decision denied TDIU.  The veteran requested 
an RO hearing; he failed to report when such hearing was 
scheduled.

As noted above, the issues pertaining to the ratings for PTSD 
are on appeal from a decision that granted service connection 
and involve 'staged ratings."  Fenderson v. West, 12 Vet App 
119 (1999).  The veteran has also been awarded multiple 
periods of temporary total rating for PTSD based on 
hospitalizations for that disorder.  Those periods of 
temporary total rating are not at issue in this appeal.  

The issues addressing the ratings assigned for PTSD, the 
rating for left knee disability, and TDIU will be addressed 
in a remand that follows this decision.  


FINDING OF FACT

The veteran's service connected disability is manifested by 
no more than slight instability or subluxation, and by x-ray 
confirmed arthritis with painful motion and a noncompensable 
level limitation of motion.
CONCLUSION OF LAW

A combined 20 percent rating for is warranted for the 
veteran's service connected right knee disability (based on a 
formulation of 10 percent for instability and 10 percent for 
arthritis with limitation of motion).  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. 4.1, 4.71, Diagnostic Codes 
(Codes) 5003, 5010, 5257, 5259, 5260, 5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  Regulations implementing the VCAA have been published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also eliminated the concept of a well-
grounded claim.

The claim was considered on the merits.  The Board also finds 
that VA's duties to notify and assist have been fulfilled 
with respect to the issue addressed on the merits below.  In 
various documents, the RO advised the veteran of the evidence 
necessary to substantiate this claim.  He was advised of the 
evidence needed and the applicable criteria in a March 2003 
Statement of the Case (SOC).  The Board notes that the VCAA 
included no substantive changes to the statutory or 
regulatory criteria for adjudicating increased rating claims.  
The SOC specifically advised the veteran that VA would 
request any pertinent medical records he identified.  In sum, 
he has been apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA would secure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has obtained all 
identified pertinent treatment records and arranged for VA 
examination/advisory opinion.  No further notification or 
development assistance is indicated.  
Finally, while the veteran requested a Travel Board hearing, 
it was with respect to an issue other than the one being 
decided on the merits.

Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes Codes 
which outline the nature and degree of impairment necessary 
to establish entitlement to the specific ratings.  Generally, 
the ratings to be assigned are considered adequate to 
compensate for loss of working time proportionate to the 
severity of the disability.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased rating is the present level of disability.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If the preponderance 
of the evidence supports the claim or the evidence is in 
equal balance, the claim is allowed.  Id.

As noted, the RO recharacterized the disability at issue, and 
rated it under Code 5259, rather than the previous Code 5257.  
Code 5259 (for symptomatic removal of semilunar cartilage) 
provides a maximum 10 percent rating when the disability is 
symptomatic.  Consideration under this Code offers the 
veteran no benefit; and the Board finds that rating under the 
previous Code assigned, 5257, along with other applicable 
criteria is more appropriate.   

Under Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  A 20 
percent rating contemplates moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of the leg to 10 degrees warrants a 
10 percent disability rating.  A 20 percent rating requires 
that extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  

If a service connected knee disability encompasses both 
instability and arthritis with limitation of motion, separate 
ratings may be assigned for such separate components of the 
disability.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Under 
Code 5003 for osteoarthritis, a 10 percent rating is 
warranted where there is less than compensable limitation of 
motion, and arthritis is shown.  38 C.F.R. § 4.71(a).  

Factual Background and Analysis

The veteran's service medical records show that he sustained 
an injury to the right knee (apparently a fracture) in an 
automobile accident in 1967.  Later in service he reinjured 
the knee, resulting in meniscal tear and medial ligament 
tear, requiring surgery.  

On June 1998 VA examination, active and passive motion of the 
knee was from 0 to 140 degrees.  Motion was not painful.  The 
joint was minimally tender.  There was no instability, edema, 
effusion, weakness, or tenderness.  

VA hospitalization and treatment records reflect that the 
veteran complained of right knee pain. 

On May 2002 VA examination, the veteran complained that his 
knees locked, and sometimes were unstable and gave way.  
Walking two blocks caused pain.  The veteran reported that he 
normally wore braces bilaterally, and that he used a cane.  
Range of motion of the knee was from 0 degrees (extension) to 
90 degrees (flexion), with further flexion (to 95 degrees) 
possible with pain.  There was no instability, but the 
McMurray's test was positive in both directions.  Clark's 
sign was positive, suggesting patellofemoral syndrome.  X-
rays showed osteoarthritic changes.  

There is no competent (medical) evidence of more than slight 
instability or subluxation of the knee.  Consequently, while 
the evidence might support a 10 percent rating under Code 
5257, a rating in excess of 10 percent under that code is not 
warranted.  

Since the service connected knee disability encompasses 
arthritis, a separate rating may be assigned for such 
impairment (Under the above-cited GC precedent opinion).  
Arthritis is rated based on limitation of motion.  The 
degrees of motion limitation shown here, even with 
consideration of the added factor of pain (flexion to 90 
degrees and extension to 0 degrees), are noncompensable.  See 
Codes 5260, 5261.  However, since there is X-ray confirmation 
of arthritis along with painful motion with less than 
compensable limitation of motion, a 10 percent, but no higher 
rating is warranted on this basis under Code 5003.  


ORDER

A combined 20 percent rating for right knee disability (based 
on a formulation of 10 percent under Code 5257 and 10 percent 
under Code 5003) is granted, subject to the regulations 
governing payment of monetary awards.


REMAND

As noted above during the pendency of these claims, the VCAA, 
which substantially modified VA's duties to notify and assist 
claimants became law.  

The Board finds that the VA has not fulfilled its duties to 
notify and to assist the veteran with regard to his claims 
pertaining to the ratings assigned for PTSD and for left knee 
disability, and TDIU.  Hence, a remand is necessary.

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  38 C.F.R. 
§ 3.159(c)(4) (2002).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the most 
recent VA mental examination of the veteran was in August 
2000, when his claims file was not available for review.  
Furthermore, the veteran's psychiatric history appears to be 
complicated by disability due to substance abuse (not to be 
considered in the rating).  Additionally, review of the 
veteran's mental and orthopedic examination reports did not 
reveal adequate opinions regarding the impact of his service-
connected disabilities on his ability to maintain 
substantially gainful employment in accordance with 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Because his claim for TDIU turns 
on whether service-connected disabilities render him 
unemployable, more medical evidence as to the effect of the 
disabilities on his ability to work is necessary.  It appears 
also that the veteran has participated in a VA Vocational 
Rehabilitation program.  Records of his participation in the 
program may contain information critical to his claim for 
TDIU.

The Board also notes that in January 1999 the RO proposed 
severing service connection for left knee disability based on 
clear and unmistakable error in the rating decision awarding 
service connection.  A notice of the proposed severance was 
provided to the veteran in February 1999.  No further action, 
favorable or unfavorable, was taken regarding this rating 
action.  This matter is inextricably intertwined with the 
left knee rating issue on appeal.  Adjudication of the matter 
of the proper rating for left knee disability must be 
deferred pending clarification of the proposed severance.

In a letter received at the RO in January 1999, the veteran 
requested a Travel Board hearing on the issue of the rating 
for PTSD.  He subsequently indicated he did not want a Travel 
Board hearing on the other issues on appeal.  See VA Form 9's 
submitted December 2002 and March 2003.  A Travel Board 
hearing in the matter of the rating for PTSD is required.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the appellant 
for a Travel Board hearing with respect 
to his claim for entitlement to increased 
ratings for PTSD.  

2.  The RO should review and resolve, 
i.e., bring to completion one way or 
another, the matter of the proposed 
severance of service connection of the 
veteran's left knee disability, and 
provide notice to the appellant and his 
representative of the determination and, 
if the determination is negative, the 
right to appeal.  If a timely notice of 
disagreement is then filed, the appellant 
and representative, if any, should be 
furnished with a statement of the case 
and ample time to respond.

3.  The RO should obtain for the record 
the veteran's vocational rehabilitation 
folder, if any.

4.  If service connection for left knee 
disability is not severed, the veteran 
should be afforded a VA orthopedic 
examination to determine the current 
level of disability produced by his left 
knee disability.  The examiner should 
also determine the effects of the knee 
disorder(s) on the veteran's ability to 
maintain substantially gainful 
employment.

5.  The RO should then readjudicate the 
remaining claims.  If any remains denied, 
the appellant and his representative 
should be provided an appropriate 
supplemental SOC and given ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the case.  The appellant need take no action until he is 
notified.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



